DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II, FIGs. 4-13, 22, and claims 1-5, 7, 9-13, 16-17, and 19-20 in the reply filed on 06/21/2022 is acknowledged. The traversal is on the ground(s) that the examiner has not established that there would be a serious, or undue burden, on the examiner to examine all the claims together. This is not found persuasive because the examiner expressly stated “the species of patentably distinct species require a different field of search (e.g. searching different classes/subclasses, or electronic resources, or employing different search strategies or search queries)” in the Office Action mailed on 04/18/2022. For example, the claims directed to the non-elected claims require further search and consideration, which is a serious burden on the examiner. Claims 6, 14-15, and 18 are from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020 and 06/16/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “at least one winding of the plurality of windings extends under a least one of the plurality of leakage teeth in the third direction” as recited in claim 2 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 7, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify what “itself” refers to.
Regarding claims 2 and 17, it’s not clear how “at least one winding of the plurality of windings extends under a least one of the plurality of leakage teeth in the third direction” as recited in lines 1-2. As seen in FIG. 4 of the present invention, it appears the solder tab 438 of winding 408 appears to extend under the leakage teeth 416 in the second direction. Similar clarification should be made in claim 3.
Regarding claim 4, applicant should clarify what “its” refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (U.S. Patent No. 7,821,375 B2).
With respect to claim 9, Dong et al., hereinafter referred to as “Dong,” teaches a low-height coupled inductor (FIGs. 7-9), comprising: 
a ladder magnetic core 50, including: 
a first rail 52a and a second rail52b separated from each other in a first direction (width direction), and 
a plurality of rungs 54a and 54b separated from each other in a second direction (length direction), the second direction being orthogonal to the first direction, each rung of the plurality of rungs being disposed between the first rail and the second rail in the first direction; and 
a plurality of windings 32 and 32, each winding of the plurality of windings being partially wound around a respective one of the plurality of rungs, such that the plurality of windings collectively form a zigzag shape as seen when the coupled inductor is viewed cross-sectionally in the first direction (col. 4, lines 22-30).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, as applied to claim 9 above, and further in view of Ikriannikov (U.S. PG. Pub. No. 2013/0127434 A1, hereinafter “Ikriannikov’343”).
With respect to claim 10, Dong teaches the low-height coupled inductor of claim 9. Dong does not expressly teach the magnetic core further includes a plurality of leakage teeth, each leakage tooth of the plurality of leakage teeth being disposed between the first rail and the second rail in the first direction.
Ikriannikov’343 teaches a low-height coupled inductor (FIG. 9), wherein the magnetic core further includes a plurality of leakage teeth 940, each leakage tooth of the plurality of leakage teeth being disposed between the first rail 104 and the second rail 106 in the first direction (para. [0043]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the windings interleaved between the rungs and teeth as taught by Ikriannikov’343 to the low-height coupled inductor of Dong to provide the required leakage inductance (para. [0043]).
With respect to claim 11, Dong in view of Ikriannikov’343 teach the low-height coupled inductor of claim 10, wherein the plurality of windings 120 are interleaved between the plurality of rungs 838 and the plurality of leakage teeth 940, as seen when the coupled inductor is viewed cross-sectionally in the first direction (Ikriannikov’343, para. [0043]).

12.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Ikriannikov’343, as applied to claim 10 above, and further in view of Ikriannikov (U.S. Patent No. 8,975,995 B1).
With respect to claim 12, Dong in view of Ikriannikov’343 teach the low-height coupled inductor of claim 10. Dong in view of Ikriannikov’343 does not expressly teach at least one of the plurality of leakage teeth overlaps respective portions of two of the plurality of windings, as seen when the coupled inductor is viewed cross-sectionally in a third direction, the third direction being orthogonal to each of the first direction and the second direction.
Ikriannikov teaches a low-height coupled inductor 200 (FIGs. 2-5), wherein at least one of the plurality of leakage teeth 208 and or 210 overlaps respective portions of two of the plurality of windings 204 and 206, as seen when the coupled inductor is viewed cross-sectionally in a third direction (vertical direction), the third direction being orthogonal to each of the first direction (width direction) and the second direction (length direction) (col. 5, lines 3-5, and 30-36). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the winding and leakage teeth as taught by FIGs. 2-5 of Ikriannikov to the low-height coupled inductor of Dong in view of Ikriannikov’343 to provide the required leakage inductance (col. 5, lines 30-47).
With respect to claim 13, Dong in view of Ikriannikov’343 teach the low-height coupled inductor of claim 10. Dong in view of Ikriannikov’343 does not expressly teach the plurality of rungs are offset from the plurality of leakage teeth in a third direction, the third direction being orthogonal to each of the first direction and the second direction.
Ikriannikov teaches a low-height coupled inductor 600 (e.g. FIGs. 25-26), wherein the plurality of rungs 616 are offset from the plurality of leakage teeth 2532 in a third direction 2506, the third direction being orthogonal to each of the first direction and the second direction (col. 10, lines 34-40). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the rungs and leakage teeth offsetting each other as taught by Ikriannikov to the low-height coupled inductor of Dong in view of Ikriannikov’343 to provide the required leakage inductance (col. 10, lines 54-57).


13.	Claims 1-5, 7, and 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov.
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Ikriannikov teaches a low-height coupled inductor 600 (e.g. FIGs. 6-17), comprising: 
a ladder magnetic core 608 (e.g. FIG. 6) including: 
a first rail 620 and a second rail 624 separated from each other in a first direction 604, 
a plurality of rungs 616 (e.g. FIG. 8) separated from each other in a second direction 602 (e.g. FIG. 6), the second direction being orthogonal to the first direction, each rung of the plurality of rungs being disposed between the first rail and the second rail in the first direction, and 
a plurality of leakage teeth 632 (e.g. FIG. 6), each leakage tooth of the plurality of leakage teeth being disposed between the first rail and the second rail in the first direction (from top view, the leakage teeth 632 are between the first and second rails 620 and 624 in the second direction), 
wherein each of the plurality of rungs and each of the plurality of leakage teeth has a center axis (imaginary axis at the center) extending in the first direction, and
a plurality of windings 610 (e.g. FIG. 6), each winding of the plurality of windings being partially wound (e.g. FIGs. 16 and or 17) around a respective one of the plurality of rungs such that each winding of the plurality of windings does not overlap with itself (e.g. FIG. 8) when the coupled inductor is viewed cross-sectionally in the third direction (col. 6, lines 42-52, 63-65, and col. 9, lines 1-7). Ikriannikov, in the embodiment of FIGs. 6-17, does not expressly teach the respective center axes of the plurality of rungs are offset from the respective center axes of the plurality of leakage teeth in a third direction 606, the third direction being orthogonal to each of the first direction and the second direction. 
	Ikriannikov, in the embodiment of FIGs.25-26, teaches a low-height coupled inductor 2500 (FIGs. 25-26)
wherein each of the plurality of rungs 616 and the plurality tooth has a center axis extending in the first direction 2506, and the respective center axes of the plurality of rungs are offset from the respective center axes of the leakage tooth in a third direction, the third direction being orthogonal to each of the first direction and the second direction (col. 10, lines 34-40). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the rungs and leakage teeth offsetting each other as taught by Ikriannikov to FIGs. 6-17 of the low-height coupled inductor in Ikriannikov to provide the required leakage inductance (col. 10, lines 54-57).
With respect to claims 2 and 17, best understood in view of 35 USC 112(b) rejection, Ikriannikov teaches the low-height coupled inductor of claims 1 and 16, respectively, wherein at least one winding of the plurality of windings extends under a least one of the plurality of leakage teeth in the third direction (e.g. FIGs. 16-17) (col. 6, line 37 to col. 7, line 3).
With respect to claim 3, Ikriannikov teaches the low-height coupled inductor of claim 2. Ikriannikov, in the embodiment of FIGs. 6-17, does not expressly teach two windings of the plurality of windings extend under one of the plurality of leakage teeth in the third direction.
Best understood in view of 35 USC 112(b) rejection, Ikriannikov, in the embodiment of FIGs. 2-5, teaches a low-height coupled inductor 200 (FIGs. 2-5), wherein two windings 106 and 108 of the plurality of windings 106-108 extend under one of the plurality of leakage teeth 208 or 210 in the third direction (col. 5, lines 3-5, and 30-36). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the winding and leakage teeth as taught by FIGs. 2-5 of Ikriannikov to FIGs. 6-17 of the low-height coupled inductor in Ikriannikov to provide the required leakage inductance (col. 5, lines 30-47).
With respect to claim 4, Ikriannikov teaches the low-height coupled inductor of claim 1, wherein: 
each of the plurality of rungs comprises a first outer surface (first vertical outer periphery surface), a second outer surface (second vertical outer periphery surface) separated from the first outer surface in the second direction, a third outer surface (top surface), and a fourth outer surface (bottom surface) separated from the third outer surface in the third direction (col. 6, lines 42-45).  Ikriannikov, in the embodiment of FIGs. 6-17, does not expressly teach
each winding of the plurality of windings is wound around its respective rung of the plurality of rungs such that the winding is not wound around the fourth outer surface of the rung.
Ikriannikov, in the embodiment of FIGs. 2-5, teaches a low-height coupled inductor 200 (FIGs. 2-5), wherein 
each winding of the plurality of windings is wound around its respective rung of the plurality of rungs such that the winding is not wound around the fourth outer surface of the rung (col. 5, lines 3-5, and 30-36). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the winding and rung as taught by FIGs. 2-5 of Ikriannikov to FIGs. 6-17 of the low-height coupled inductor in Ikriannikov to provide the required leakage inductance (col. 5, lines 30-47).
With respect to claim 5, Ikriannikov teaches the low-height coupled inductor of claim 1. Ikriannikov, in the embodiment of FIGs. 6-17, does not expressly teach each winding of the plurality of windings forms a first solder tab and a second solder tab that are separated from each other in the second direction by a respective one of the plurality of rungs.
Ikriannikov, in the embodiment of FIGs. 2-5, teaches a low-height coupled inductor 200 (FIGs. 2-5), wherein 
each winding 204 and 206 of the plurality of windings 204-206 forms a first solder tab 230 and a second solder tab 230 that are separated from each other in the second direction (length direction) by a respective one of the plurality of rungs (legs of magnetic core 202) (col. 5, lines 3-9). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the solder tab as taught by FIGs. 2-5 of Ikriannikov to FIGs. 6-17 of the low-height coupled inductor in Ikriannikov to improve ease of soldering to a circuit board.
With respect to claims 7 and 19, Ikriannikov teaches the low-height coupled inductor of claims 1 and 16, respectively.  Ikriannikov, in the embodiment of FIGs. 6-17, does not expressly teach each winding of the plurality of windings forms a first solder tab and a second solder tab extending in the second direction away from the respective rung that the winding is partially wound around.
Ikriannikov, in the embodiment of FIGs. 2-5, teaches a low-height coupled inductor 200 (FIGs. 2-5), wherein 
each winding 204 and 206 of the plurality of windings 204-206 forms a first solder tab 230 and a second solder tab230  extending in the second direction (length direction) away from the respective rung (leg of core 202) that the winding is partially wound around (col. 5, lines 3-9). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the solder tab as taught by FIGs. 2-5 of Ikriannikov to FIGs. 6-17 of the low-height coupled inductor in Ikriannikov to improve ease of soldering to a circuit board.
With respect to claim 16, Ikriannikov teaches a low-height coupled inductor 600 (e.g. FIGs. 6-17), comprising: 
a ladder magnetic core 608 (e.g. FIG. 6), including: 
a first rail 620 and a second rail 624 separated from each other in a first direction 604, 
a plurality of rungs 616 (e.g. FIGs. 7 and or 8) separated from each other in a second direction 602 (e.g. FIG. 6), the second direction being orthogonal to the first direction, each rung of the plurality of rungs being disposed between the first rail and the second rail in the first direction, and 
a plurality of leakage teeth 632 (e.g. FIG. 6), each leakage tooth of the plurality of leakage teeth being disposed between the first rail and the second rail in the first direction (from top view, the leakage teeth 632 are between the first and second rails 620 and 624 in the second direction); and 
a plurality of windings 610 (e.g. FIG. 6), each winding of the plurality of windings being partially wound around a respective one of the plurality of rungs such that: 
the plurality of windings form only a single winding layer (e.g. FIGs. 16-17), as seen when the coupled inductor is viewed cross-sectionally in a third direction 606 (e.g. FIG. 6), the third direction being orthogonal to each of the first direction and the second direction, and 
each winding of the plurality of windings is non-overlapping with each other winding of the plurality of windings, as seen when the coupled inductor is viewed cross-sectionally in the first direction (col. 6, lines 42-52, 63-65, and col. 9, lines 1-7).

14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov, as applied to claim 16 above, and further in view of Ikriannikov’343).
With respect to claim 20, Ikriannikov teaches the low-height coupled inductor of claim 16. Ikriannikov does not expressly teach the plurality of windings are interleaved between the plurality of rungs and the plurality of leakage teeth, as seen when the coupled inductor is viewed cross-sectionally in the first direction.
Ikriannikov’343 teaches a low-height coupled inductor (FIG. 9), wherein the plurality of windings 120 are interleaved between the plurality of rungs 838 and the plurality of leakage teeth 940, as seen when the coupled inductor is viewed cross-sectionally in the first direction (width direction) (para. [0043]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the windings interleaved between the rungs and teeth as taught by Ikriannikov’343 to the low-height coupled inductor of Ikriannikov to provide the required leakage inductance (para. [0043]).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837